 

Exhibit 10.4

 

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

This AMENDED AND RESTATED MANAGEMENT AGREEMENT, hereby amends and restates the
Management Agreement (the “Agreement”) dated as of August 5, 2009 (the “Original
Date”), entered into by and between Delphin Shipping LLC, a Marshall Islands
limited liability company (the “Company”) and Eagle Bulk Shipping Inc., a
Marshall Islands corporation (the “Manager”). This Amended and Restated
Management Agreement shall not become effective unless and until (i) an order
approving the assumption of the Agreement (which order may be the plan
confirmation order) is entered by the United States Bankruptcy Court, Southern
District of New York, presiding over the chapter 11 case of the Manager (Case
No. 14- 12303) (the “Chapter 11 Case”) and (ii) the Manager’s prepackaged plan
of reorganization filed in the Chapter 11 Case has become effective and the
transactions contemplated under the Plan have been consummated (the date that on
which such conditions in clause (i) and (ii) have both been satisfied, the
“Effective Date”), and from the Effective Date all references to this Agreement
shall be to the Agreement as so amended and restated.

 

W I T N E S S E T H

 

WHEREAS, the Company was formed for the purpose of acquiring dry bulk vessels
and engaging in other activities in the shipping sector;

 

WHEREAS, after the Original Date, as the Company, directly or indirectly through
wholly-owned vessel owning subsidiaries, acquires a dry bulk vessel, the
wholly-owned vessel owning subsidiary shall be set forth on Schedule I hereto
(each an “Owner” and collectively the “Owners”) and the dry bulk vessel owned by
such Owner shall be set forth next to the name of such Owner on Schedule I
hereto (each a “Vessel” and collectively the “Vessels”);

 

WHEREAS, the Company desires to continue to engage the Manager to provide the
management services more particularly described herein with respect to the
Vessels;

 

WHEREAS, the Manager is in the business of furnishing commercial vessel
management services and technical vessel management supervision services for the
fleet of dry bulk vessels that are majority owned, chartered-in pursuant to a
bareboat charter or leased-in pursuant to a sale/leaseback or similar financing
arrangement by the Manager or its wholly-owned vessel owning subsidiaries
(collectively, the “Manager Vessels”) and continues to desire to provide such
services with respect to the Vessels in accordance with the terms and conditions
set forth herein;

 

WHEREAS, on the Original Date, the Company, the Manager and the other parties
named therein entered into a waiver and release agreement (the "Manager Waiver")
as set forth on Exhibit A hereto relating to certain matters regarding this
Agreement;

 

WHEREAS, on the Original Date, the Company, Kelso Investment Associates VIII,
L.P., KEP VI, LLC and Sophocles Zoullas ("Zoullas") entered into a limited
liability company agreement governing the affairs of the Company (the "Company
LLC Agreement"); and

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the parties have determined to amend and restate this Agreement in its
entirety, and all references to this Agreement shall be to this Agreement as so
amended and restated.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other valuable consideration, the parties hereto hereby agree as
follows:

 

1.          Engagement of Manager. The Company hereby engages the Manager to
provide the commercial management and technical management supervisory services
described more fully herein, and the Manager hereby accepts such engagement,
effective as of the date that the first Vessel is delivered to an Owner and the
Company will pay to the Manager during the term of this Agreement the management
fees set forth in Section 3 hereof with respect to each Vessel.

 

2.          Manager’s Responsibilities.

 

(a)         Management Services. Subject to the terms and conditions set forth
herein, the Manager shall provide or, through a wholly owned subsidiary of the
Manager or other third party expressly approved in advance by the Company, cause
to be provided to the Company or the applicable Owner with respect to each
Vessel all customary commercial management services “Commercial Management
Services” and all technical management supervisory services (“Technical
Management Services”) as are necessary in connection with the operation of each
Vessel, including without limitation, the following services in accordance with
sound ship management practices and with the care, diligence and skill and in a
substantially similar manner and scope as the Manager currently provides,
directly or indirectly, for the Manager Vessels (collectively the “Management
Services”).

 

(b)         Commercial Management Services. The Commercial Management Services
shall consist of the following:

 

 

(i)

The Manager’s reasonable best efforts to seek employment for each of the Vessels
and to negotiate, arrange, complete, market, promote and supervise the
chartering or other employment of the Vessels and to monitor the employment and
location of each Vessel on a regular basis, provided, however, that prior to
making any offer relating to a charter contract or other employment arrangement
of a Vessel that, if accepted, would result in a binding obligation of the
Company or an Owner, the Manager shall communicate with and describe to the
Company, or one or more directors of the Company or agent thereof generally
designated by the Company to communicate with the Manager in respect of such
matters (each, a "Company Designee") the material terms of the proposed offer,
charter contract or other employment, and no such charter contract or other such
employment arrangement will be entered into, in each case, with respect to any
Vessel without the express approval of the Company;

 

 
2

--------------------------------------------------------------------------------

 

 

 

(ii)

Arrange for and monitor the proper payment to the Company, Owners or their
nominees of all charter hire, freight and other revenues or other moneys of
whatsoever nature arising out of the employment of the Vessels or otherwise in
connection with the Vessels to which the Company or the Owners may be entitled
to;

 

 

(iii)

Communicate and maintain relations with the charterers of the Vessels and ensure
that, to the extent commercially practicable, the requirements of each charterer
of a Vessel are met on a continual basis, generally administer the charters of
each Vessel and maintain and manage relationships between the Company and
shipbuilders, insurers, and other shipping industry participants;

 

 

(iv)

Act for and on behalf of the Company and each Owner in the negotiation and
documentation of appropriate third party technical management agreements (each a
“Technical Management Agreement”) between each Owner and one or more third party
technical ship managers (each a “Technical Manager”) in which such Technical
Managers would provide the technical management services to the Vessels that the
Manager, directly or through one or more subsidiaries, does not provide to the
Manager Vessels as of the date of this Agreement, provided, however, that each
Technical Management Agreement shall be subject to the prior written approval of
the Company, and, further provided, that each Technical Management Agreement
shall constitute a direct agreement between the Company or the relevant Owner
and the Technical Manager, and any amounts payable under the Technical
Management Agreements shall be for the account of, and paid to the Technical
Manager by, the Company or the relevant Owner;

 

 

(v)

Arrange surveys associated with the commercial operation of the Vessels; and

 

 

(vi)

Arrange hull and machinery, war, loss of hire and P&I risks insurances for each
Vessel in accordance with sound ship management practices or as otherwise
directed by the Company, and handle all claims arising in connection with the
insurance of the Vessels including the preparation, documentation and submission
of claims to insurers and/or P&I clubs and the making of settlements of claims
against insurers and/or P&I clubs, in each case in accordance with the
instructions of the Company, and following up on such claims or settlements, and
instituting, defending, intervening in or settling any legal proceedings by or
against the Vessel or any Owner in any way that concerns a Vessel, its freight,
earnings and disbursements (each, a "Proceeding") (it being understood that the
handling of all such claims and legal matters shall always be consistent with
the instructions and requirements of the Vessels' P&I club or other insurers or
underwriters) provided that any out of pocket expenses incurred by the Manager
in connection with instituting, defending, intervening or settling such
Proceeding on behalf of the Company or an Owner shall be a Company Expense (as
such term is used in Section 3(d) of this Agreement), and provided, further,
that if the Manager is advised that the Proceeding will not be covered by the
Vessel’s P&I club or other insurance, then the Manager will only take such
action with respect to (x) any individual Proceeding, or group of related
Proceedings, that involve monetary claims below $50,000 with the prior consent
of Zoullas and (y) any individual Proceeding, or group of related Proceedings,
that involve monetary claims in excess of $50,000 with the prior consent of a
Company Designee.

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Technical Management Services. The Technical Management Services shall
consist of the following:

 

 

(i)

Supervise the provision of customary technical management services provided by
the relevant Technical Manager, including voyage operations, superintendence,
surveys, maintenance, crewing, drydocking, repairs, alterations, maintenance and
renewals to hull, machinery, boilers, auxiliaries, equipment and accommodations,
the arrangement of necessary stores and spare, and lubricating oils;

 

 

(ii)

Visit each Vessel at such times as deemed necessary and appropriate by the
Manager to evaluate the technical management services and operation of the
Vessel by the relevant Technical Manager pursuant to a Technical Management
Agreement;

 

 

(iii)

Promptly upon the Company's request, reporting to the Company the Vessel's
movement, position at sea, arrival and departure dates, and provide voyage
estimates and accounts and calculate and invoice of hire, freights, demurrage
and dispatch moneys due from or due to the charterers of the Vessels;

 

 

(iv)

Promptly report to the Company any major casualties and damages received or
caused by the Vessel;

 

 

(v)

Perform class records review and physical inspection and make reports to the
Company as to a vessel’s classification, physical condition and the compliance
of the vessel and the vessel owner with applicable rules and regulations and if
requested by the Company, assist the Company in negotiating and carrying out the
purchase of dry bulk vessels and perform all functions necessary to allow the
Company to take physical delivery of the Vessel;

 

 
4

--------------------------------------------------------------------------------

 

 

 

(vi)

Implementing (at the direction of the Company) potential divestitures or
dispositions of any of the Vessels; and

 

 

(vii)

Upon the prior agreement of the Company and the Manager, with respect to any
contract entered into by the Company or an Owner relating to a newbuild dry bulk
vessel, the Manager shall (1) oversee and supervise, in all material respects,
the construction of such newbuild, (2) assist the Company upon request in the
negotiation of the shipbuilding contract and specifications and related
documentation, (3) attend to plan approval for the design of the newbuild, (4)
arrange for and supervise alternations and changes to the newbuild, (5) liaise
with the ship builder, supervising the ship builder's progress and overseeing
construction to ensure the ship builder is constructing the newbuild in
accordance with the relevant shipbuilding contract, design and specifications,
(6) attending to the purchasing and other activities relating to the
pre-delivery purchases and (7) arranging for registration of the Vessel under
the relevant flag in accordance with applicable law and registration of the
Vessel with the relevant classification society and other authorities as may be
requiring for obtaining trading, canal and other marine certificates for the
Vessel.

 

(d)          Ancillary Agreements. Subject to the limitations and requirements
contained elsewhere in this Agreement, the Manager may enter into, make and
perform all contracts, agreements and other undertakings as may be, in the
opinion of the Manager, necessary, advisable or incidental to the performance of
the Management Services contemplated by this Agreement; provided, however, the
Manager may only enter into any such contract that would involve payments from
the Company (whether through a direct payment to the counterparty or indirectly
through a reimbursement to the Manager in accordance with this Agreement) in one
payment or series of contemplated payments in an amount in excess of $50,000
with the prior consent of a Company Designee.

 

(e)          General Obligations; Employment of Personnel. In the exercise of
its duties hereunder, the Manager shall act fully in accordance with the
reasonable policies, guidelines and instructions from time to time communicated
to it by the Company or Company Designees and serve the Company faithfully and
diligently in the performance of this Agreement, according to sound ship
management practices and shipping industry standards. In the performance of this
Agreement, the Manager shall protect the interests of the Company and the Owner
in all matters directly or indirectly relating to the provision of Management
Services to the Vessel in its reasonable control. All discounts, commissions and
other benefits received by the Manager and/or its employees from third parties
as a consequence of the provision of the Management Service shall be disclosed
to the Company and, unless otherwise agreed, placed at the Company's or, as the
case may be, the relevant Owner's disposal. The Company shall, at all times, be
allowed full access to the accounts and records of the Manager which are
relevant to the performance of the Management Services hereunder. The Manager
shall at all times maintain, at its own expense, staffing levels deemed
necessary in its reasonable judgment to provide the Management Services set
forth herein for the Vessels.

 

 
5

--------------------------------------------------------------------------------

 

 

(f)          Engagement of Consultants. As deemed necessary or advisable by the
Manager, the Manager shall recommend third-party consultants and advisors,
including technical managers, vessel brokers, insurance consultants, engineers,
environmental specialists, chartering agents, appraisers, attorneys, accountants
and other professionals and consultants to be engaged by the Company or an
Owner, each upon such terms as shall be approved by the Company. The costs of
all such consultants or advisors which are authorized hereunder or are approved
by the Company shall be for the account of, and shall be paid directly by, the
Company or the relevant Owner, as the case may be.

 

3.           Fees, Expenses and Reimbursements.

 

(a)          Management Fees. In consideration for the Manager’s provision of
the Management Services pursuant to this Agreement, with respect to each Vessel,
the Company shall pay the Manager a commercial management fee the “Commercial
Management Fee” and a technical management supervisory fee (the “Technical
Management Fee”) monthly in advance, commencing on the first business day of
each calendar month (each a “Payment Date”) occurring on or following the date
on which the Company, directly or through one or more Owners, takes delivery of
a Vessel (the “Acquisition Date”) in accordance with and subject to the terms
and conditions of this Section 3. The amount of the Technical Management Fee
shall be $700 per vessel per day. The amount of the Commercial Management Fee
shall be 1.25% of charter hire; provided, however, that no Commercial Management
Fee shall be payable with respect to charter hire that is earned while a vessel
is a member of a pool and with respect to which a fee is paid to the pool
manager.

 

(b)          Technical Management Fee Adjustments. As described below and on
Exhibit A to this Agreement (the "Illustrative Example"), the amount of the
Technical Management Fee payable on a Payment Date during the term of this
Agreement shall be adjusted in the event that (i) a Vessel is not immediately
fixed under a charter contract on the Acquisition Date of such Vessel or (ii) a
Vessel is laid-up during the term of the Management Agreement, and such lay-up
lasts for more than two (2) months, in each case in the manner set forth below.
Any inconsistencies between the Illustrative Example and the provisions below
shall be resolved in favor of the Illustrative Example.

 

 

(i)

Vessel Fixed upon Acquisition Date.

 

 

(A)

Acquisition Date is Payment Date: If a Vessel is immediately fixed under a
charter contract as of the Acquisition Date of such Vessel and such Acquisition
Date occurs on a Payment Date, then with respect to such Vessel, the Company
shall pay the Manager on such Acquisition Date that is a Payment Date an amount
equal to two (2) times the monthly Technical Management Fee relating to such
Vessel, it being understood and agreed that such amount reflects the payment of
one month’s Technical Management Fee payable in advance and one month’s
Technical Management Fee as compensation to the Manager for advance work of the
Manager in connection with the initial employment of the Vessel on the
Acquisition Date (as described in the Illustrative Example).

 

 
6

--------------------------------------------------------------------------------

 

 

 

(B)

Acquisition Date is Not Payment Date. If a Vessel is immediately fixed under a
charter contract as of the Acquisition Date of such Vessel but such Acquisition
Date does not occur on a Payment Date, then with respect to such Vessel the
Company shall pay the Manager on the next Payment Date immediately following
such Acquisition Date the aggregate of (i) an amount equal to two (2) times the
monthly Technical Management Fee relating to such Vessel (it being understood
and agreed that such amount reflects the payment of one month’s Technical
Management Fee payable in advance and one month’s Technical Management Fee as
compensation to the Manager for advance work of the Manager in connection with
the initial employment of the Vessel on the Acquisition Date (as described in
the Illustrative Example)) and (ii) a pro-rata portion of the monthly Technical
Management Fee for such Vessel based on the number of days elapsed in the month
from and after the Acquisition Date for such Vessel occurred as compared to a
30-day calendar month.

 

 



Thereafter, for each Payment Date after the initial Payment Date described in
the preceding paragraphs for such Vessel, the Company shall pay the Manager the
monthly Technical Management Fee for such Vessel, provided, however, that if
such Vessel is thereafter laid-up during the term of this Agreement, and such
lay-up lasts for more than two (2) months, the monthly Technical Management Fee
for such Vessel will be reduced to an amount equal to 30% of the monthly
Technical Management Fee (such reduced fee the “Reduced Technical Management
Fee”) for the period exceeding two-months until one month before such Vessel is
again fixed under a charter contract. If, as described in the Illustrative
Example, the mechanics described above result in a true up, credit or payment
required to be made from the Manager to the Company, such credit or true up
shall be credited against the other payments required to be made by the Company
to the Manager on the next Payment Date following the realization of such
credit. Commencing on the first Payment Date after the date that the Vessel is
again fixed on a charter contract, the Technical Management Fee shall be paid in
accordance with the payment terms applicable to a Full Fee Management Payment
Date, as set forth in Section 3(b)(ii), below.

 

 
7

--------------------------------------------------------------------------------

 

 

 

(ii)

Vessel not fixed upon Acquisition date. If a Vessel is not immediately fixed
under a charter contract as of the Acquisition Date of such Vessel and the
Acquisition Date of such Vessel occurs on a Payment Date, then with respect to
such Vessel, the Company shall pay the Manager on such Acquisition Date the
Reduced Technical Management Fee relating to such Vessel.

 

 



If a Vessel is not immediately fixed under a charter contract as of the
Acquisition Date of such Vessel and such Acquisition Date does not occur on a
Payment Date, then with respect to such Vessel, the Company shall pay the
Manager on the next Payment Date immediately following such Acquisition Date
(assuming that on such Payment Date such Vessel continues to be laid-up) the
aggregate of (i) the Reduced Technical Management Fee relating to such Vessel
and (ii) a pro-rata portion of the Reduced Technical Management Fee relating to
such Vessel based on the number of days elapsed in the month from and after the
Acquisition Date for such Vessel occurred as compared to a 30-day calendar
month.

 

 



Thereafter, for each Payment Date after the initial Payment Date described above
for such Vessel, the Company shall pay the Manager the Reduced Technical
Management Fee for such Vessel until the first Payment Date on which the Vessel
is fixed under a charter contract (the “Full Technical Management Fee Payment
Date”). On the first Full Technical Management Fee Payment Date in respect of
such Vessel, the Company shall pay the Manager the aggregate of (i) the monthly
Technical Management Fee relating to such Vessel, (ii) an amount equal to (x) a
pro-rata portion of the monthly Technical Management Fee relating to such Vessel
based on the number of days elapsed in the month immediately prior to such
Payment Date during which such Vessel was fixed under a charter contract as
compared to a 30-day calendar month minus (y) a pro-rata portion of the Reduced
Technical Management Fee relating to such Vessel that was paid on such
immediately prior Payment Date based on the number of days elapsed in the such
month during which such Vessel was not being utilized under a charter contract
as compared to a 30-day calendar month, and (c) an amount equal to 70% of the
Technical Management Fee relating to such Vessel.

 

(c)         Adjustment to Payment Date. Notwithstanding any other provision of
this Section 3, with respect to each Vessel that is fixed under a charter
contract, the Company and the Manager agree that the monthly amounts payable to
the Manager on any Payment Date relevant to such Vessel shall be deemed to be
due and shall be paid by the Company not more than five (5) days following the
receipt of the monthly revenue relating to the charter contract for such Vessel
by the Company or an Owner, although such day may not be on the first business
day of a calendar month, provided, however, that such provision shall not be
applicable with respect to any Vessel not then fixed on a charter contract.

 

 
8

--------------------------------------------------------------------------------

 

 

(d)     Manager Expenses. The Manager shall bear the cost of all Management
Expenses. As used herein, the term “Management Expenses” means the day-to-day
operating expenses of the Manager, including, without limitation, salaries and
employee benefit expenses of employees of the Manager, office rent, supplies,
secretarial services, telephone, investment and research publications and other
overhead expenses and any other expenses incurred by the Manager in the
performance of the Management Services hereunder to the extent not expressly
contemplated by this Agreement to be reimbursed by the Company to the Manager.

 

(e)     Company Expenses. The Company shall promptly reimburse the Manager for
any third-party brokerage commissions advanced by the Manager for the account of
the Company or any Owner with respect to the purchase, sale or charter of a
Vessel, and such other reasonable and out-of-pocket expenses incurred by the
Manager; provided, however, that other than with respect to (i) third-party
brokerage commissions, (ii) pre-purchase inspection fees and expenses, and (iii)
travel, lodging and other travel related expenses incurred in connection with
visiting a Vessel, the Manager shall not incur any expenses in excess of $50,000
(fifty thousand dollars) on behalf of the Company for which any reimbursement
will be sought hereunder unless and until such expenses have been discussed with
and approved by the Company or Company Designee.

 

4.      Manager’s Vessels, Other Activities; Devotion of Time.

 

(a)     The parties hereto acknowledge and agree that, during the term of this
Agreement, depending on a number of facts and circumstances that may exist at
any given time when a Vessel and a Manager Vessel are both available for
charter, the Manager may have a conflict of interest in pursuing charter
opportunities for itself (with respect to the Manager Vessels) and also
complying with its obligations under this Agreement (with respect to identifying
and pursuing chartering opportunities with respect to the Vessels), including,
without limitation, providing the Management Services described in Sections 2(a)
and 2(b) hereof. Except as set forth in Section 4(b) hereof, the Manager shall
have the right to give priority to the Manager Vessels (but not, for the
avoidance of doubt, any other vessel for which the Manager may now or hereafter
be engaged to provide management services with respect to) over the Vessels with
respect to all potential charter opportunities for which the Manager believes in
good faith that a Manager Vessel could be expected to compete with the Vessels
in accordance with factors relevant to such decision (including, without
limitation, the availability, suitability and positioning of the Manager Vessels
as compared to the Vessels with respect to the intended voyage). The Manager
agrees that, except with respect to the expiration of a Manager Vessel charter
as described in Section 4(b)(ii), if the Manager decides to pursue a potential
charter opportunity with a Manager Vessel instead of a Vessel, then the Manager
will deliver notice to the Company informing the Company of such decision with
respect to such potential charter opportunity.

 

 
9

--------------------------------------------------------------------------------

 

 

(b)          The parties further agree that, notwithstanding Section 4(a) above,
upon the expiration of an existing charter contract of a Vessel or a Manager
Vessel, as the case may be, the Manager shall act in accordance with the
following:

 

(i)     Expiration of Vessel Charter. Upon or in anticipation of the expiration
of any charter contract relating to a Vessel, the Company shall have the right
to exclusively negotiate, with the assistance of the Manager acting in
accordance with Sections 2(a) and 2(b), a renewal of such contract with a
Vessel, provided, however, that if the Company is not successful in obtaining a
renewal of an expired charter contract and a Manager Vessel that meets the
customer’s requirements relating to, among other factors, suitability,
specification, positioning, size and cost is available for charter at such time,
the Company shall notify the Manager of such opportunity and the Manager shall
be entitled to pursue such employment with a Manager Vessel.

 

(ii)     Expiration of Manager Vessel Charter. Upon or in anticipation of the
expiration of any charter contract relating to a Manager Vessel, the Manager
shall have the right to exclusively negotiate a renewal of such contract with a
Manager Vessel, provided, however, that if the Manager is not successful in
obtaining a renewal of an expired charter and a Vessel that meets the customer's
requirements relating to, among other factors, suitability, specifications,
positioning, size, and cost is available for charter at such time, the Manager
shall notify the Company of such opportunity and, at the request of the Company,
prepare a summary of the material terms of a proposed charter contract or other
employment that could be explored by the Company with a Vessel in respect of
such expired charter contract in accordance with Sections 2(a) and 2(b).

 

(c)           The Manager shall at all times devote a sufficient amount of its
time, resources and personnel to provide the Management Services. Nothing in
this Management Agreement shall in any way restrict the amount of time,
resources or personnel devoted to the Manager Vessels or to engage independently
or with others, for its or their own accounts and for the accounts of others, in
other business ventures and activities of every nature and description, whether
such ventures are competitive with the business of the Company, any Owner, or
otherwise; provided, however, during the term of this Agreement, the Manager
shall not, directly or indirectly, agree to provide management services to other
companies or entities in such a manner that would conflict with its obligations
to the Company under this Agreement, including without limitation, performing
the Management Services to the Company and giving priority to the Vessels in
seeking employment and charter over any and all other vessels (other than the
Manager Vessels in the manner contemplated by Section 4 hereof) that may come
under the management control of the Manager or for which the Manager or any of
its subsidiaries or affiliates may provide management services with respect to.
Neither the Company nor any Owner shall have any rights or obligations by virtue
of this Management Agreement or otherwise in or to such independent ventures and
activities or the income or profits derived therefrom.

 

5.            Termination.

 

(a)           Initial Term, Renewal Term. This Agreement shall have an initial
term of one (1) year from the Effective Date (the “Initial Term”) and shall
thereafter be renewable for successive one year terms (each a “Renewal Term”)
upon the election of and at the option of the Company by delivering notice to
the Manager not less than 90 days prior to the expiration of the Initial Term or
each successive Renewal Term thereafter, as the case may be, subject to the
Manager’s right not to renew, which notice must be provided to the Company not
less than 90 days prior to the commencement of any Renewal Term.

 

 
10

--------------------------------------------------------------------------------

 

 

(b)     Termination by Company. The Company may terminate this Agreement at any
time after the Effective Date (i) upon not less than three (3) months prior
written notice to the Manager, (ii) upon the consummation of a Manager Change of
Control (as defined below) or (iii) upon the consummation of a sale of the
Company whether in an initial public offering, a private sale of the Company by
way of a merger, sale of equity securities, sale of assets or otherwise or any
other debt or equity capital raising transaction. It is agreed that the Manager
shall have no right under this Agreement or otherwise, to participate in or
object to any such sale of, or transaction relating to, the Company. A Manager
Change of Control shall be deemed to occur upon the occurrence of any of the
following (1) the sale, lease, transfer or other disposition (other than
pursuant to sale/leaseback or similar financing arrangement), in one or a series
of related transactions, of all or substantially all of the Manager's assets,
(2) the consummation of any transaction the result of which is that any person
or group becomes the beneficial owner, directly or indirectly, of more than a
majority of the Manager's outstanding voting securities, or (3) a change in
directors after which a majority of the members of the board of directors of the
Manager are not Continuing Directors. "Continuing Directors" shall mean, as of
any date of determination, any member of the board of directors of the Manager
who (i) was a member of such board of directors as of the date hereof, or (ii)
was nominated for election or elected to such board of directors with, or whose
election to such board of directors was approved by, the affirmative vote of the
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

 

(c)     Termination by Manager. The Manager may terminate this Agreement at any
time after the Effective Date upon not less than three (3) months prior written
notice to the Company.

 

(d)     Termination for Cause. The Company and the Manager shall each have the
right to terminate this Agreement at any time (i) if the other party becomes
insolvent, admits in writing its inability to pay its debts as they become due,
is adjudged bankrupt or declares bankruptcy or makes an assignment for the
benefit of creditors, a proposal or similar action under the bankruptcy,
insolvency or other similar laws of any applicable jurisdiction, or commences or
consents to proceedings relating to it under any reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, or (ii) by written notice delivered to the other party if such
other party shall have committed a material breach of any provision of this
Agreement and, if such breach is reasonably subject to cure, such breach is
continuing and has not been cured in full within ten (10) days of the receipt of
such notice of termination.

 

(e)     Termination Adjustments. Upon any termination of this Agreement in
accordance with its terms, the Manager shall remit to the Company the pro-rata
portion of any Management Fees held by the Manager attributable to any period
following the effective date of termination of this Agreement. The Manager shall
be entitled to reimbursement of any expenses advanced in accordance with Section
3(e) hereof prior to the effective date of termination of this Agreement that
have not been reimbursed by the Company prior to such termination.

 

 
11

--------------------------------------------------------------------------------

 

 

(f)     Effect of Termination. In the event of termination of this Agreement by
either Manager or the Company as provided in this Section 5, the Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of the Company, any Owner or the Manager, except (i) Sections 5, 9, 10, 11 and
12 shall survive in accordance with their terms, (ii) the Manager Waiver shall
survive in accordance with its terms, and (iii) no such termination shall
relieve any party hereto from any liabilities or damages for any breach of this
Agreement occurring prior to such termination.

 

6.     “Himalaya”. No employee or agent of the Manager shall be liable to the
Company or an Owner for any loss, damage or delay of any nature arising directly
or indirectly from any act, neglect or default relating to the performance of
the Management Services by the such employee or agent of the Manager or other
persons or independent contractors employed by the Manager in connection with
the Management Services; provided, however, the foregoing shall in no way limit
the liability, if any, of the Manager for the fraud, gross negligence, willful
misconduct or willful breach of this Agreement by the Manager or its directors,
officers, employees, agents or sub-contractors employed by them in connection
with the Vessel or the performance of the Management Services hereunder, in each
case to the extent provided in Section 7 hereof.

 

7.     Indemnification. Except to the extent set forth in second sentence of
this Section 7 or in the Manager Waiver, the Company and the Owners hereby
undertake to keep the Manager and its directors, officers, employees, agents and
sub-contractors indemnified and to hold them harmless against all actions,
proceedings, claims, demands or liabilities whatsoever or howsoever arising
which may be brought against them or incurred or suffered by them arising out of
or in connection with the performance of this Agreement, and against and in
respect of all costs, losses, damages and expenses (including legal costs and
expenses on a full indemnity basis) which the Manager may suffer or incur
(either directly or indirectly) in the course of the performance of this
Agreement, unless and to the extent such costs, losses, damages or expenses
results from the fraud, gross negligence, recklessness, willful misconduct or
willful breach of this Agreement by the Manager or its directors, officers,
employees, agents or sub-contractors. The Manager shall be under no liability
whatsoever to the Company or the Owner for any loss, damage, delay or expense of
whatsoever nature, whether direct or indirect, (including but not limited to
loss of profit arising out of or in connection with detention of or delay to the
Vessel) and howsoever arising from the performance of the Management Services
unless and to the extent the same results from the fraud, gross negligence,
willful misconduct or willful breach of this Agreement by the Manager or its
directors, officers, employees, agents or sub-contractors employed by them in
connection with the Vessel or the performance of the Management Services
hereunder, in which case (except where loss, damage, delay or expense has
resulted from the Manager's or such directors, officers, employees, agents or
sub-contractors personal act or omission committed with the intent to cause the
same or recklessly and with knowledge that such loss, damage, delay or expense
would probably result), the Manager’s liability for each incident or series of
incidents giving rise to a claim or claims shall never exceed a total of ten
times the annual management fee payable hereunder with respect to such Vessel or
Vessels with respect to which such loss, damage, delay or expenses arose.

 

 
12

--------------------------------------------------------------------------------

 

 

8.     Force Majeure. Neither the Company, the Owner nor the Manager shall be
under any liability for any failure to perform any of their obligations under
this Agreement by reason of any cause whatsoever of any nature or kind beyond
their reasonable control due to civil war, insurrections, strikes, riots, fires,
floods, explosions, earthquakes, serious accidents, or any acts of God, or
failure of transportation, epidemics, quarantine restrictions, or labor trouble
causing cessation, slow down or interruption of work.

 

9.     Non-Solicitation. During the term of this Agreement and for a period of
twelve months thereafter, the Company agrees that it shall not for any reason,
without the prior written consent of the Manager, solicit any person then
currently employed by the Manager to join the Company as an employee, member or
partner; provided, however (i) for so long as Zoullas is an employee of the
Manager, the foregoing restriction shall not prohibit Zoullas' participation in
the Company as contemplated by and in accordance with the terms of this
Agreement and the LLC Agreement and (ii) from and after the time Zoullas ceases
to be an employee of the Manager for any reason, the foregoing restriction shall
not apply with respect to Zoullas.

 

10.     Notices. Any notices required to be delivered hereunder shall be in
writing and must be delivered either by hand in person, by facsimile
transmission or by electronic mail or by nationally recognized overnight
delivery service (receipt request) and shall be deemed given when so delivered
by hand (with written confirmation of receipt), sent by facsimile transmission
(with confirmation of receipt of transmission from sender’s equipment), sent by
electronic mail, or if delivered by overnight delivery service when received by
the addressee, in each case at the appropriate addresses set forth below (or to
such other addresses as a party may designate for that purpose upon fifteen (15)
days written notice to the other party).

 

If to the Company or any Owner at:

Delphin Shipping LLC
477 Madison Avenue
14th Floor
New York, NY 10022
Attention: Costa Tsoutsoplides
Telephone: 1-646-833-2528
E-Mail: ctsoutsoplides@delphinship.com

 

Kelso & Company
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: James J. Connors II, Esq.
Facsimile: (212) 223-2379

E-Mail: jconnors@kelso.com

 

 
13

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036

Attention: Lou R. Kling
Facsimile: (917) 777-2770

E-Mail: lou.kling@skadden.com

 

If to the Manager, at:

 

Eagle Bulk Shipping Inc.

477 Madison Avenue

Suite 1400

New York, New York 10022

Attention: Alexis Zoullas

Facsimile : 212-785-3311

E-Mail: azoullas@eagleships.com

 

with a copy to (which shall not constitute notice) to:

 

Seward & Kissel LLP

One Battery Park Plaza

New York, New York 10004

Attention: Gary J. Wolfe

Facsimile: 212 480 8421

E-Mail: wolfe@sewkis.com

 

11.     Assignments; Successors. Neither this Agreement nor any of Manager’s
rights or obligations hereunder shall be directly or indirectly assigned,
pledged, hypothecated, or otherwise transferred or disposed of by the Manager
without the prior consent of the Company; provided, however, any of the
Management Services hereunder may be subcontracted to a wholly-owned subsidiary
of the Manager without the consent of the Company; provided, that
notwithstanding any such subcontracting, the Manager shall remain fully liable
for the due performance of its obligations under the Agreement. This Agreement
shall not be assigned by the Company without the prior consent of the Manager.
Subject to such limitations on the right of assignment, this Agreement shall be
binding upon and shall inure to the benefit of the respective permitted
successors and assigns of the parties.

 

 
14

--------------------------------------------------------------------------------

 

 

12.     Miscellaneous Provisions.

 

(a)     Authority of the Parties. Each party hereto represents to the other that
it is duly authorized with full power and authority to execute, deliver and
perform its obligations under this Agreement. The Manager represents that its
engagement hereunder has been duly authorized by the Manager and is in
accordance with all governing documents of the Manager and does not conflict
with any material contract, employment agreement, credit agreement or indenture
to which the Manager is a party to as of the date hereof.

 

(b)     Confidentiality. Except as (i) the parties may otherwise agreement, or
(ii) may be required in the disclosing party’s reasonable opinion after
consultation with outside legal counsel by applicable law (including without
limitation U.S. federal securities law) or compliance with the requirements of
regulatory authority or stock exchange on which the shares of the Company or the
Manager are listed, any non-public information or confidential information
relating to this Agreement or the business or affairs of any party hereto or
their affiliates shall be kept strictly confidential by the other party hereto;
provided, however, in the case of clause (ii) hereof, prior to any public
disclosure by a party hereto contemplated to be made in order to comply with
applicable law or requirements of regulatory authorities or stock exchange
requirements, the disclosing party shall provide a draft of such public
disclosure or other communication to the non-disclosing party in advance and
consult with the non-disclosing party regarding the contents of such disclosure
and, to the extent reasonably practicable in the circumstances, take into
consideration any comments on such disclosure as may be provided by the
non-disclosing party.

 

(c)     Entire Agreement. This Agreement and the Manager Waiver constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any prior agreement or undertaking among them with respect to such
subject matter.

 

(d)     Headings. The Section headings in this Agreement are for convenience of
reference only, and shall not be deemed to alter or affect the meaning or
interpretation of any provisions hereof.

 

(e)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

(f)     Modification. No change or modification of this Agreement shall be of
any force unless such change or modification is in writing and has been signed
by all of the parties.

 

(g)     Waivers. No waiver of any breach of any of the terms of this Agreement
shall be effective unless such waiver is in writing and signed by the party
against whom such waiver is claimed. No waiver of any breach shall be deemed to
be a waiver of any other or subsequent breach.

 

(h)     Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

 
15

--------------------------------------------------------------------------------

 

 

(i)     Independent Contractor. The parties agree that the Manager is and shall
act as an independent contractor in the performance of its duties hereunder. The
Manager is not, and in the performance of its duties hereunder will not hold
itself out as, an employee, agent or partner of the Company, but shall advise
person with whom it deals on behalf of the Company that it is conducting such
business as an independent contractor for the Company or relevant Owner.

 

(j)     Attorneys’ Fees. In any action brought by any party to enforce any of
such party’s rights or remedies under this Agreement, the prevailing party shall
be entitled to all reasonable attorneys’ fees and all costs, expenses and
disbursements in connection with any such action.

 

(k)     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflict of laws
provisions) of the State of New York.

 

(l)     Third Parties. This Agreement is not intended to, nor shall it create,
any rights, claims or benefits enforceable by any person not a party to it.

 

[Remainder of Page Intentionally Left Blank]

 

 
16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  The MANAGER:        

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adir Katzav

 

 

 

Name: Adir Katzav

 

 

 

Title:   Chief Financial Officer

 

 

  The OWNER:        

 

Delphin Shipping LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank J. Loverro

 

 

 

Name: Frank J. Loverro

 

 

 

Title:   Director

 

 

 
17

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

LIST OF VESSELS/OWNERS

 

 

Vessel

Owner

 

     

 

 18